COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Curtis Lee Johnson v. The State of Texas

Appellate case number:    01-11-00352-CR

Trial court case number: 1178448

Trial court:              208th District Court of Harris County

        Appellant’s counsel in this case has filed a motion to withdraw and a brief stating there
are no arguable grounds for appeal, based on Anders v. California, 386 U.S. 738 (1967).
       Appellant has a right to respond to counsel’s motion. Pursuant to Kelly v. State, No. PD-
0702-13, 2014 WL 2865901 (Tex. Crim. App. June 25, 2014), we direct the Clerk of this Court
to send, at no cost to appellant, a complete copy of the appellate record so that appellant may
respond to the Anders brief.
        Appellant has 30 days from the date of this order to file a pro se response, if any, to the
Anders brief and motion to withdraw filed by appellate counsel. The Anders brief in this appeal
is included as an exhibit to the reporter’s record of the abatement hearing held May 5, 2014.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually     Acting for the Court


Date: July 31, 2014